DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first control piston (120) being larger than the second (160) as in claims 12, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  As shown in the replacement figure filed on 1 September 2022, the first piston (120) is the smaller of the two pistons. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,486,097 to Schaffner (Schaffner hereinafter) in view of US PGPub 2016/0332509 to Seeger (Seeger) and US Patent 3,406,850 to Hancox (Hancox).
Regarding claims 1 and 16, Schaffner teaches a pump system (10) which may be driven by an electric motor (col. 3, ln. 5), comprising a variable displacement pump (10), an electric motor (not shown), a first control piston (20) configured to limit an output pressure characteristic of the pump (10, see col. 4, ln. 60 through col. 5, ln. 30) and having a first control piston (e.g. Fig. 7, bottom of 20”) and a second control piston (e.g. Fig. 7, top of 20”).  Schaffner does not teach that the second piston is controlled by servo valve configured to maintain a substantially constant output flow of the pump regardless of motor speed.  Seeger teaches another pump system generally, and particularly teaches that a piston (44) is controlled via a servo valve (42/46) to maintain constant flow rate based on prime mover speed (e.g. paragraphs 14 and 17).  Seeger teaches that this increases reliability of machines driven by the pump output (paragraphs 2, 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modulate the output of the pump of Schaffner by actuating a servo valve (as taught by Seeger) in accordance with prime mover (i.e. electric motor) speed to obtain substantially uniform output flow in order to increase the reliability of machines driven by the pump thereof as taught by Seeger.  Seeger also does not explicitly teach that the first and second control pistons are of different diameters.  Hancox teaches another pump system having a swash plate (40), the angle of which is controlled by a linkage (72) moved by first (70) and a second (71) control pistons.  Hancox teaches that these pistons are of different diameters.  Hancox further teaches that this difference in area affects the control behavior of the system (col. 3, ln. 64 through col. 4, ln. 34).  Furthermore, the examiner notes that those of ordinary skill in the pump art are quite well aware of the relationship between force, pressure and area, and are therefore capable of optimizing such variables against each other to obtain desired behaviors.  Accordingly, it would have been obvious to provide first and second control pistons as taught by Hancox in the pump of Schaffner in order to change the control behavior thereof, for example in the manner taught by Seeger.  
Regarding claim 2, Seeger teaches sensing a discharge (i.e. outlet) pressure (e.g. at 48).  
Regarding claim 3, Schaffner teaches that the first piston (20) is controlled by a compensator spool (36).
Regarding claim 4, Seeger teaches that the servo valve (42/46) is supplied with pressurized fluid from the pump (at 48).
Regarding claim 5, Schaffner teaches a yoke (12) which is acted on to change the pump displacement.
Regarding claim 7, Schaffner teaches that the first piston (20) is controlled by a compensator spool (36).
Regarding claim 8, Schaffner teaches that the variable displacement pump is drivable by the output shaft of a motor (col. 3, ln. 5).
Regarding claim 9, Schaffner teaches displacement adjustment by angle change of a yoke (12).
Regarding claim 10, Schaffner teaches that the first and second control pistons are disposed coaxially in a control bore (22), which teaching is matched by Fig. 4 of Hancox.
Regarding claims 11, 13 and 17, Schaffner teaches that the first and second control piston are disposed concentrically in a control bore (22), as does Hancox (which teaches a control bore formed of mutually open and concentric bores 73 and 74).
Regarding claims 12, 14 and 15, Schaffner teaches that the second control piston is larger than the first.  However, as noted above, Hancox indicates that the diameter (related to area by well known functions) is a result effective variable in determining the force applied to the control pistons at various pressure levels experienced in the variable displacement pump.  Therefore, it would have been obvious to one of ordinary skill to reach the claimed diameters with the control pistons of Schaffner as the mere optimization of a known result effective variable (see MPEP 2144.05, II).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Seeger as applied to claim 1 above, and further in view of US Patent 6,374,722 to Du et al. (Du).
Regarding claim 6, the previously applied references teach the limitations of claim 1 from which claim 6 depends, but do not teach a direct pressure sensor as best understood by the examiner.  Du teaches that a direct pressure sensor (318) may be provided to a variable displacement pump in order to enable feedback control thereof (col. 3, ln. 12-30).  Therefore, it would have been obvious to one of ordinary skill in the art to use a direct pressure sensor as taught by Du in the pump of Schaffner in order to enable feedback control thereof.

Response to Arguments
Applicant’s arguments, see page 8, filed 1 September 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hancox, as set forth above.
With respect to the drawings, the examiner hereby enters the replacement sheet submitted on 1 September 2022. In particular, the examiner notes that the drawing is now internally consistent; that is, both reference signs 120 and 160 actually indicate pistons where earlier drawings mislabeled portions of the pistons and bore.  However, the issue remains that the claims recite that the first control piston (120) is larger in diameter than the second control piston (160).  As such the drawings are still deficient with respect to the requirement to illustrate the claimed subject matter, and the objection thereto is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9 September 2022